Case 20-63869-sms   Doc 1   Filed 03/03/20 Entered 03/03/20 08:07:46   Desc
                            Petition Page 1 of 7
Case 20-63869-sms   Doc 1   Filed 03/03/20 Entered 03/03/20 08:07:46   Desc
                            Petition Page 2 of 7
Case 20-63869-sms   Doc 1   Filed 03/03/20 Entered 03/03/20 08:07:46   Desc
                            Petition Page 3 of 7
Case 20-63869-sms   Doc 1   Filed 03/03/20 Entered 03/03/20 08:07:46   Desc
                            Petition Page 4 of 7
Case 20-63869-sms   Doc 1   Filed 03/03/20 Entered 03/03/20 08:07:46   Desc
                            Petition Page 5 of 7
Case 20-63869-sms   Doc 1   Filed 03/03/20 Entered 03/03/20 08:07:46   Desc
                            Petition Page 6 of 7
Case 20-63869-sms   Doc 1   Filed 03/03/20 Entered 03/03/20 08:07:46   Desc
                            Petition Page 7 of 7
